               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


REBECCA A. FAITH,                        :   CIVIL ACTION NO. 3:18-CV-916
                                         :
                   Plaintiff             :   (Chief Judge Conner)
                                         :
            v.                           :
                                         :
NANCY A. BERRYHILL, Deputy               :
Commissioner for Social Security         :
Operations,                              :
                                         :
                   Defendant             :

                                      ORDER

      AND NOW, this 29th day of March, 2019, for the reasons discussed in the

simultaneously filed memorandum, it is hereby ordered that:

      1. Plaintiff’s appeal of the Commissioner’s denial of benefits (Doc.
         1) is granted;

      2. Pursuant to the fourth sentence of 42 U.S.C. § 405 (g), this matter
         is remanded to the Acting Commissioner of Social Security for
         further consideration consistent with the simultaneously filed
         memorandum; and

      3. The Clerk of Court is directed to enter judgment in accordance
         with this Order and to mark the matter in this Court closed.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
